                       Case 1:19-cv-03283-DLC Document 271 Filed 08/31/21 Page 1 of 3




                                                                  601 Lexington Avenue
                                                                   New York, NY 10022
              Aaron Marks, P.C.                                       United States
            To Call Writer Directly:                                                                                                  Facsimile:
               +1 212 446 4856                                         +1 212 446 4800                                             +1 212 446 4900
          aaron.marks@kirkland.com
                                                                       www.kirkland.com




                                                                  August 27, 2021

            VIA ECF
            The Honorable Denise L. Cote
            United States District Court
            Southern District of New York
            500 Pearl Street, Room 1910
            New York, New York 10007

                               Re:        TransPerfect Global, Inc. v. Lionbridge Technologies, Inc., et al.,
                                          Case No. 1:19-cv-3283-DLC
          Dear Judge Cote:

                  Pursuant to the Stipulation and Order Re: Summary Judgment Schedule (ECF No. 192),
          Defendants respectfully request authorization to file in redacted form the following documents
          submitted under seal on August 20th: the Reply Memorandum of Law of Defendants Lionbridge
          Technologies, Inc. and H.I.G. Middle Market, LLC in Support of Their Motion for Summary
          Judgment Pursuant to Fed. R. Civ. P. 56 and the Appendix thereto (“Reply Memorandum of Law”)
          and Defendants’ Reply to Plaintiff’s Response to Defendants’ Rule 56.1 Statement (“Reply
          Statement,” and together, the “Redacted Documents”). Defendants additionally write regarding
          Plaintiff’s August 6th Letter Motion to Seal (ECF No. 217) (“August 6th Letter”), which included
          a challenge to thirty of Defendants’ documents designated “Confidential” or “Highly Confidential”
          pursuant to the Confidentiality Order.

                  Defendants’ Request to File Redacted Versions of August 20th Filings. The Redacted
          Documents contain and reflect information designated Confidential or Highly Confidential by
          Plaintiff, Defendants, and/or third parties (the “Parties”) under the Court’s June 3, 2020 Order
          Regarding Confidential Discovery Material (ECF No. 78) (the “Confidentiality Order”). For the
          same reasons set forth in Defendants’ July 23, 2021 Letter Motion to Seal Documents in Support
          of Defendants’ Motion for Summary Judgment (ECF No. 207), which Your Honor granted on July
          30, 2021 (ECF No. 214) (“Redacted Briefing Order”), Defendants request authorization to file the
          Redacted Documents under seal as they reflect private, commercially sensitive information that
          outweighs the presumption of public access. (Redacted Briefing Order at 1–2.) Defendants have
          additionally left unredacted any portions of the Redacted Documents that were the subject of the
          August 13, 2021 Letter from M. Seymour to Judge Cote re Leave to File Redacted and Highlighted
          Documents (ECF No. 238), which the Court granted on August 23, 2021 (ECF No. 263) (“August
          23 Order”).


Beijing     Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
                  Case 1:19-cv-03283-DLC Document 271 Filed 08/31/21 Page 2 of 3




        Hon. Denise L. Cote
        August 27, 2021
        Page 2


                Pursuant to Your Honor’s Individual Practices, we have enclosed full, unredacted versions
        of the Redacted Documents with the proposed redactions highlighted.

                Plaintiff’s August 6th Letter. Plaintiff’s August 6th Letter requested to file under seal
        thirty of Defendants’ documents designated “Confidential” or “Highly Confidential” pursuant to
        the Confidentiality Order, while stating that TransPerfect disputed that sealing was required as to
        these documents.1 (August 6th Letter at 3.) Defendants continue to maintain their confidentiality
        designations over the documents indicated in Appendix 1 hereto. Defendants maintain that all or
        portions of these documents contain confidential business and marketing information such that
        their public disclosure would cause Defendants financial harm outweighing the presumption of
        public access for the same reasons set forth in Defendants’ July 16, 2021 Letter Motion to Seal
        Exhibits (ECF No. 197), which Your Honor granted on July 30, 2021 (ECF No. 215) (“Sealing
        Order”).2 Defendants respectfully request the Court grant Plaintiff’s August 6th Letter as to the
        documents listed on Appendix 1 and permit they be filed under seal.

                We thank the Court for its consideration of this request.

                                                                     Respectfully submitted,

                                                                     /s/ Aaron Marks

                                                                     Aaron Marks, P.C.


        cc: All Counsel of Record (via ECF)
It is hereby ORDERED that the defendants are
permitted to redact the text that defendants
request be redacted, and which has been
highlighted in yellow. The text highlighted in
pink should not be redacted.
IT IS FURTHER ORDERED that defendants' request
that the documents listed on Appendix 1 be filed
under seal is granted.
Dated: August 31, 2021
        1
            Defendants had previously withdrawn its designation of one of the documents listed in the August 6th Letter.
            (August 6th Letter, App’x A (listing LB_HIG_0217248); id. Ex. H (withdrawing designation over same).)
        2
            One of the documents challenged in the August 6 Letter was previously attached as Exhibit 288 to the
            Declaration of Aaron H. Marks in Support of Defendants’ Motion for Summary Judgment (ECF No. 212)
            (“Marks Declaration”) and is therefore sealed pursuant to the Sealing Order. (August 6th Letter, App’x A
            (listing LB_HIG_0278528); Marks Declaration ¶ 289 (attaching same).)
        Case 1:19-cv-03283-DLC Document 271 Filed 08/31/21 Page 3 of 3




Hon. Denise L. Cote
August 27, 2021
Page 3


                                  Appendix 1

                Bates Stamp                            Attached as

 LB_HIG_0004489                        Seymour Declaration Exhibit 53

 LB_HIG_0006354                        Obarski Declaration Exhibit 115

 LB_HIG_0202734                        Seymour Declaration Exhibit 342

 LB_HIG_0208671                        Seymour Declaration Exhibit 276

 LB_HIG_0210019                        Seymour Declaration Exhibit 40

 LB_HIG_0210022                        Seymour Declaration Exhibit 48

 LB_HIG_0211270                        Seymour Declaration Exhibit 37

 LB_HIG_0217217                        Seymour Declaration Exhibit 55

 LB_HIG_0217244                        Seymour Declaration Exhibit 54

 LB_HIG_0217482                        Seymour Declaration Exhibit 70

 LB_HIG_0227802                        Seymour Declaration Exhibit 238

 LB_HIG_0228206                        Seymour Declaration Exhibit 58

 LB_HIG_0235711                        Seymour Declaration Exhibit 47

 LB_HIG_0271698                        Seymour Declaration Exhibit 36

 LB_HIG_0276812                        Seymour Declaration Exhibit 57

 LB_HIG_0277205                        Seymour Declaration Exhibit 68

 LB_HIG_0278519                        Seymour Declaration Exhibit 51

 LB_HIG_0278528                        Marks Declaration Exhibit 288; Seymour
                                       Declaration Exhibit 135
